DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1, 3-5 and 8 are currently under examination. Claims 2, 6-7 and 9-14 are withdrawn from consideration. No claims have been currently amended, newly added, or newly cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
Previous Grounds of Rejection
Regarding claims 1, 3-5 and 8, the rejection under 35 U.S.C. 103(a) as being unpatentable over Fushimi et al. (US 5,476, 825) stands.
Previous Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 3-5 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fushimi et al. (US 5,476, 825).
Regarding claim 1, Fushimi et al. teach catalyst for olefin polymerization comprising titanium halide such as TiCl4 (applicant’s elected titanium halide)(col.3, line 3), magnesium halides such as magnesium chloride (applicant’s elected magnesium dihalide)(col. 2, line 38), electron donating compounds including diethyl carbonate (applicant’s elected carbonate compound) and 2,2-dimethoxypropane having the structure as shown below (applicant’s elected 1,3-diether compound):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The electron donating compounds taught by Fushimi et al. maybe used in combination of two of more thereof (col.5, lines 17-18).
Regarding claims 3-5 and 8, as discussed above, the catalyst taught by Fushimi et al. comprises diethyl carbonate (applicant’s elected carbonate compound) and 2,2-dimethoxypropane having the structure as shown below (applicant’s elected 1,3-diether compound) as the instant claims.
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 04/27/2022, with respect to claims 1, 3-5 and 8, have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Applicants argue that Fushimi et al. disclose an exhaustive listed all possible internal electron options, including diethyl carbonate, among many other disparate compounds.
Diethyl carbonate is not amongst the preferred donors specifically called out Fushimi et al.
A person of ordinary skill would not always be motivated to optimize a parameter if there is no evidence in the record that the prior art recognized that particular parameter affected the result.
The Examiner fails to even acknowledge this argument. Indeed, Fushimi admits that the internal electron choice is "arbitrary," thus Fushimi does not satisfy the "result-effective variable" test. Similarly, the MPEP cautions against obviousness rejections where the claimed variable is disclosed in a "very broad range" in the prior art. MPEP 2144.05. The MPEP states the rationale behind this rule is that where the prior art's disclosure of the variable "is so broad in light of the dissimilar characteristics of the members of the range as to not invite optimization by one of skill in the art." See also Genetics Inst., LLC v. Novartis Vaccines & Diagnostics, Inc., 655 F.3d 1291, 1306 (Fed. Cir. 2011) (holding that ordinary motivation to optimize did not apply where disclosure was 68,000 protein variants including 2,332 amino acids where one of skill in the art would appreciate that the claimed truncated proteins vary enormously in structure). 
The Examiner has failed to meet his prima facie burden of showing motivation to combine the listed 1,3-diether and diethyl carbonate donors out of the hundreds of donors is "arbitrary," thus Fushimi does not satisfy the "ordinary optimization" test. 
The Examiner has failed to meet his prima facie burden of showing motivation to combine the listed 1,3-diether and diethyl carbonate donors out of the hundreds of donors listed-to the exclusion of the other myriad of compounds to provide a unique result. 
Accordingly, the Examiner has failed to raise a prima facie case of obviousness under controlling Federal Circuit caselaw and MPEP procedure (Remarks, pages 4-5).
The office respectfully disagrees. As set forth in the previous office action mailed on 05/14/2021, the broad claimed internal electron donor and the carbonate compound by Formula I having a broadly claimed R1 and R2 groups recited in the instant claim 1 encompass the internal electron donor taught by the prior art of Fushimi et al.
Fushimi et al. teach catalyst for olefin polymerization comprising titanium halide such as TiCl4 (applicant’s elected titanium halide)(col.3, line 3), magnesium halides such as magnesium chloride (applicant’s elected magnesium dihalide)(col. 2, line 38), electron donating compounds including diethyl carbonate (applicant’s elected carbonate compound) and 2,2-dimethoxypropane having the structure as shown below (applicant’s elected 1,3-diether compound):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The electron donating compounds taught by Fushimi et al. maybe used in combination of two of more thereof (col.5, lines 17-18). Alternatively, simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Applicant is reminded that patents are part of the literature of the art, relevant for all they contain, and that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments (MPEP2123).
As such, the rejection of claim 1 as set forth in the office action mailed 05/14/2021 is proper and stands.
The rejection for the remaining claims, 3-5 and 8, were either directly or indirectly dependent thereon stands.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738